Appeal from the Jefferson Circuit Court, No. CV-88-5207, Robert M. Parker, Judge.
PER CURIAM.
After a thorough review of the record, the exhibits, and the briefs filed in this case, we are unable to conclude that the trial judge erred in (1) entering a judgment on a jury verdict for the defendant, Thomas Elliot; see Alford v. State Farm Fire & Casualty Co., 496 So.2d 19 (Ala.1986); or (2) directing a verdict against plaintiff Susan Banton. Goldthwaite v. Disciplinary Bd. of the Alabama State Bar, 408 So.2d 504 (Ala.1982). Therefore, the judgment of the trial court is affirmed.
AFFIRMED.
HORNSBY, C.J., and ALMON, ADAMS, STEAGALL and INGRAM, JJ., concur.